DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:
Regarding claim 7, line 6, “laiden” should be changed to --laden--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "collected samples" in line 7. It is unclear as to which samples are being referred back to for this limitation. There is no previous method step referring to “collecting” of samples.

Claim 1 recites the limitation “one selected wavelength” in line 9. It is unclear as to whether or not this “one selected wavelength” is referring back to at least one wavelength from 370 to 950 nm or if it is a separate wavelength not bound by the claimed range. Additionally, it is unclear as to whether or not the absorption of the sample concentrated by the virtual impactor later on in the paragraph is also at this selected wavelength or not.
Claim 1 recites “the obtained absorption” in line 11. It is unclear as to whether or not this is referring to the difference result of the subtraction or if it is referring to some separate obtained absorption.
Regarding claim 2, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 2, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 2 recites the limitation “or any other suitable method” at the end of the claim. The term “suitable” in claim 2 is a relative term which renders the claim indefinite. The term “suitable” is not defined by the claim, the specification does not provide a 
Regarding claim 3, it is unclear as to what “mass absorption cross section” is referring to. If the method for obtaining the calibration constant comprises determining mass absorption cross section, what is this MAC being determined from?
Claim 4 recites the limitation “the sample” in line 5. It is unclear as to which sample this is referring back to.
Claim 4 recites the limitation "the empirically obtained regression slope" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. A regression slope is first mentioned in claim 2; however, claim 4 is dependent on claim 1.
Regarding claim 5, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 6, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 7 recites the limitation "the filter loading effect" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the particle laiden filter" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

	Claim 9 recites the limitation “where it is performed” in line 1. It is unclear as to what “it” is being referred to.
Claim 9 recites the limitation "the device for sampling" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 9, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 9 recites the limitation "the measuring devices" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “or any other suitable device” at the end of the claim. The term “suitable” in claim 9 is a relative term which renders the claim indefinite. The term “suitable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner recommends deleting the limitation “or any other suitable device”.
Claim 10 recites the limitation "the software" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It appears as though this claim should be dependent on claim 9 instead of claim 1.

Claim 10 recites the limitation "the coarse particle absorption" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 10, lines 4-5, it is unclear as to whether or not “PM1 absorption” and “VI enhanced absorption” are referring back to absorption of samples with particle size smaller than 1 um and absorption of sample concentrated by the virtual impactor (both of which may or may not be at a selected wavelength) of claim 1 or not.
Regarding claim 11, the boundaries of “A device performing the method according to claim 1” is/are unclear because the claim does not provide a discernable boundary on what performs the function(s). The recited function(s) does not follow from the structure recited in the claim, as there is no structure recited in the claim, so it is unclear whether the function(s) requires some other structure or is simply a result of operating the device in a certain manner. Thus one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim(s). See MPEP 2173.05(g) for more information.
Regarding claim 12, the claim recites “a device according to claim 1” in line 1; however, claim 1 is drawn to a method.
Regarding claim 12, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360. The examiner can normally be reached Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.